 



Exhibit 10(iii)f

COMMERCIAL METALS COMPANY

1999 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

(Amended and Restated as of November 8, 2004)

     The Commercial Metals Company 1999 Non-Employee Director Stock Option Plan
(hereinafter called the “Plan”) was adopted by the Board of Directors of
Commercial Metals Company, a Delaware corporation (hereinafter called the
“Company”). The Plan was originally effective as of November 22, 1999. This
amended and restated version of the Plan is effective as of November 8, 2004.

ARTICLE 1

PURPOSE

     The purpose of the Plan is to attract and retain Outside Directors of the
Company and to provide such persons with a proprietary interest in the Company
through the granting of nonqualified stock options and restricted stock that
will:

     (a) increase the interest of such persons in the Company’s welfare;

     (b) furnish an incentive to such persons to continue their services for the
Company; and

     (c) provide a means through which the Company may attract able persons as
directors.

     With respect to any Participant who is subject to the reporting
requirements of Section 16 of the Securities Exchange Act of 1934 (the “1934
Act”), the Plan and all transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3 promulgated under the 1934 Act. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void ab initio, to the extent permitted by law and
deemed advisable by the Committee.

ARTICLE 2

DEFINITIONS

     For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

     2.1 “Black-Scholes Value” means the value of a Stock Option granted under
the Plan to purchase one share of Common Stock determined pursuant to the option
pricing model commonly known as the Black-Scholes method.

     2.1A “Award” means the grant of any Stock Option or Restricted Stock.

     2.1B “Award Agreement” means a written agreement between a Participant and
the Company that sets out the terms of the Award.

     2.2 “Board” means the board of directors of the Company.

 



--------------------------------------------------------------------------------



 



     2.3 “Change of Control” means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who
(x) at the date of this Plan were directors or (y) become directors after the
date of this Plan and whose election or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then in office who were directors at the date of this Plan or whose election or
nomination for election was previously so approved; (v) the acquisition of
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of an
aggregate of 15% of the voting power of the Company’s outstanding voting
securities by any person or group (as such term is used in Rule 13d-5 under the
1934 Act), provided, however, that notwithstanding the foregoing, an acquisition
shall not constitute a Change of Control hereunder if the acquirer is (w) Daniel
E. Feldman, Moses Feldman, Robert L. Feldman, or Sara B. Feldman (the
“Feldmans”), or any of his or her affiliates, so long as the Feldmans and their
affiliates do not beneficially own an aggregate of 25% or more of the shares of
Common Stock then outstanding, (x) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (y) a Subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (z) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7. Under sub-clause (w) of clause
(v) of the preceding sentence, if a person or entity is an affiliate of one or
more of the Feldmans and of another person or entity, such sub-clause (w) shall
not serve to exempt such other person or entity in determining whether a Change
of Control has occurred.

     2.4 “Code” means the Internal Revenue Code of 1986, as amended.

     2.5 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with ARTICLE 3 of this Plan.

     2.6 “Common Stock” means the common stock which the Company is currently
authorized to issue or may in the future be authorized to issue.

     2.7 “Company” means Commercial Metals Company, a Delaware corporation, and
any successor entity.

     2.8 “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement in accordance with
the terms of the Plan; provided, however, that solely for purposes of Section 16
of the 1934 Act and the rules and regulations promulgated thereunder, the Date
of Grant of an Award shall be the date of stockholder approval of the Plan if
such date is later than the effective date of such Award as set forth in the
Award Agreement.

     2.9 “Election Form” means a form approved by the Committee pursuant to
which an Outside Director elects a method of payment of Fees.

2



--------------------------------------------------------------------------------



 



     2.10 “Employee” means common law employee (as defined in accordance with
the Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

     2.11 “Fair Market Value” means, as of a particular date, the mean of the
highest and lowest prices per share on the New York Stock Exchange Consolidated
Tape, or such reporting service as the Committee may select, on the appropriate
date, or in the absence of reported sales on such day, the most recent previous
day for which sales were reported.

     2.12 “Fees” means the cash retainer payable by the Company to an Outside
Director for service as an Outside Director of the Company, as such amount may
be changed from time to time.

     2.13 “Optioned Shares” means the full shares of Common Stock which a
Participant may purchase pursuant to the exercise of a Stock Option granted
pursuant to this Plan.

     2.14 “Option Period” means the period during which a Stock Option may be
exercised.

     2.15 “Option Price” means the price which must be paid by a Participant
upon exercise of a Stock Option to purchase a share of Common Stock.

     2.16 “Options Election Period” means the period beginning on October 1(st)
(or, with respect to the first full calendar year during the term of the Plan,
November 22, 1999) of each year during the term of the Plan and ending on the
following December 31(st), or such other time period designated by the
Committee, during which Outside Directors may elect to receive Stock Options as
payment of some or all of their Fees. If a person becomes an Outside Director on
or after January 1(st) but before October 1(st), including a person serving as a
director and an Employee who becomes an Outside Director because such director’s
employment with the Company terminates during such period, the Options Election
Period for such person for that year shall commence on the date such person
first becomes an Outside Director and end 30 days thereafter.

     2.17 “Outside Director” means a director of the Company who is not an
Employee.

     2.18 “Participant” shall mean an Outside Director of the Company.

     2.19 “Plan” means this Commercial Metals Company 1999 Outside Director
Stock Option Plan, as amended from time to time.

     2.20 “Plan Year” means a yearly period during the term of the Plan
beginning on the date of the Company’s annual meeting of stockholders and ending
on the day before the Company’s next annual meeting of stockholders.

     2.20A “Restricted Stock” means shares of Common Stock issued to a
Participant pursuant to Section 4.1 of the Plan that are subject to restrictions
or limitations set forth in the Plan and in the related Award Agreement.

     2.21 “Retirement” means Termination of Service as a Director at or after
attaining age 62.

     2.22 “Stock Option” means a non-qualified option to purchase Common Stock
granted under the Plan.

3



--------------------------------------------------------------------------------



 



     2.23 [Reserved]

     2.24 “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies.

     2.25 “Termination of Service as a Director” occurs when a Participant who
is an Outside Director of the Company shall cease to serve as a director of the
Company for any reason.

     2.26 “Total and Permanent Disability” means that the Participant, because
of ill health, physical or mental disability or any other reason beyond his or
her control, is unable to perform his or her duties as a director for a period
of six (6) continuous months, as determined in good faith by the Committee.

ARTICLE 3

ADMINISTRATION

     3.1 General Administration; Establishment of Committee. Subject to the
terms of this ARTICLE 3, the Plan shall be administered by a committee appointed
by the Board (the “Committee”). The Committee shall consist of not fewer than
two persons. Any member of the Committee may be removed at any time, with or
without cause, by resolution of the Board. Any vacancy occurring in the
membership of the Committee may be filled by appointment by the Board. At any
time there is no Committee to administer the Plan, any references in this Plan
to the Committee shall be deemed to refer to the Board.

     Membership on the Committee shall be limited to those members of the Board
who are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the 1934 Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

     3.2 Authority of the Committee. The Committee, in its discretion, shall
(i) interpret the Plan, (ii) prescribe, amend, and rescind any rules and
regulations necessary or appropriate for the administration of the Plan, and
(iii) make such other determinations or certifications and take such other
action as it deems necessary or advisable in the administration of the Plan. Any
interpretation, determination, or other action made or taken by the Committee
shall be final, binding, and conclusive on all interested parties. The
Committee’s discretion set forth herein shall not be limited by any provision of
the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.

     The Committee may delegate to officers of the Company, pursuant to a
written delegation, the authority to perform specified functions under the Plan.
Any actions taken by any officers of the

4



--------------------------------------------------------------------------------



 



Company pursuant to such written delegation of authority shall be deemed to have
been taken by the Committee.

     With respect to restrictions in the Plan that are based on the requirements
of Rule 16b-3 promulgated under the 1934 Act, the rules of any exchange or
inter-dealer quotation system upon which the Company’s securities are listed or
quoted, or any other applicable law, rule or restriction (collectively,
“applicable law”), to the extent that any such restrictions are no longer
required by applicable law, the Committee shall have the sole discretion and
authority to grant Awards that are not subject to such mandated restrictions
and/or to waive any such mandated restrictions with respect to outstanding
Awards.

ARTICLE 4

ELIGIBILITY; GRANT OF AWARDS

     4.1 Automatic Grant of Awards. On the first day of every Plan Year, each
Outside Director serving as such on that date shall automatically be granted an
Award of either (i) a Stock Option to purchase six thousand (6,000) shares of
Common Stock on such date or (ii) one thousand (1,000) shares of Restricted
Stock on such date. The Committee, in its sole discretion, shall determine, on
or prior to such date, whether all Participants shall receive Stock Options or
all Participants shall receive Restricted Stock for such Plan Year. If a person
becomes an Outside Director during a Plan Year, on a date after the first day of
a Plan Year, including a person serving as a director and an Employee who
becomes an Outside Director because such director’s employment with the Company
terminates during such Plan Year, such Outside Director shall automatically be
granted an Award in the same form as the Award granted to each other Outside
Director for such Plan Year, but reduced by multiplying such Award by a
fraction, the numerator of which shall be the number of days until the end of
such Plan Year and the denominator of which shall be the total number of days in
such Plan Year. In the event that the calculation in the immediately preceding
sentence would result in a fractional share being subject to a Stock Option or
Restricted Stock, the number of shares shall be rounded up to the next whole
number of shares.

     4.2 Election to Receive Stock Options in Lieu of Cash Fees. A Participant
may elect to receive all or part of the Fees otherwise payable to him or her
during a calendar year in the form of a Stock Option to purchase the number of
shares of Common Stock determined as set forth below in this Section 4.2. An
Outside Director who wishes to receive Fees for a calendar year in the form of a
Stock Option must irrevocably elect to do so by delivering a valid Election Form
during the Options Election Period to the Secretary of the Company or such other
person as the Committee may designate. An Outside Director’s timely election to
receive a Stock Option in lieu of cash Fees under this Section 4.2 will be
effective as of the first day of the calendar year covered by the Election Form.
Elections to receive Stock Options in lieu of cash Fees are irrevocable and
shall be valid only for the calendar year covered by such election. The Date of
Grant for Stock Options granted under this Section 4.2 will be the first day of
the Plan Year immediately following the calendar year covered by the Election
Form.

The Committee shall cause to be calculated the Black-Scholes Value as of the
first day of the Plan Year immediately following the calendar year covered by
the Election Form. The Committee shall have complete discretion to assign such
values to the factors utilized in the calculation of the Black-Scholes Value as
the Committee deems appropriate. The Committee may, but shall not be required
to, use the services of Employees, consultants or other agents to assist the
Committee in calculating the Black-Scholes Value. The number of shares subject
to a Stock Option granted pursuant to this Section 4.2 shall be the number of
whole shares equal to (i) the dollar amount of the Fees earned by the Outside
Director that the Outside Director elected to receive in the form of a Stock
Option divided by (ii) the Black-

5



--------------------------------------------------------------------------------



 



Exhibit 10(iii)(f)

Scholes Value. In determining the number of Optioned Shares, any fraction of a
share will be rounded up to the next highest whole number of shares.

For example:

     Assume that an Outside Director has elected to receive $5,000 of his or her
Fees in the form of a Stock Option and that the Black-Scholes Value was
determined to be $10. The Outside Director would be granted a Stock Option to
purchase 500 shares of Common Stock as payment of the $5,000 compensation,
calculated as follows: $5,000 divided by $10 = 500 shares.

     4.3 Stock Options. Any automatic grant of a Stock Option pursuant to
Section 4.1 shall be evidenced by an Award Agreement setting forth the total
number of shares of Common Stock subject to the Stock Option, the Option Price,
the maximum term of the Stock Option, the Date of Grant, and such other terms
and provisions as are approved by the Committee, but not inconsistent with the
Plan. The Company shall execute an Award Agreement with a Participant promptly
after the Date of Grant of the Stock Option. The holder of a Stock Option shall
have none of the rights or privileges of a stockholder except with respect to
shares which have been actually issued.

     4.4 Restricted Stock. Any automatic grant of Restricted Stock pursuant to
Section 4.1 shall be evidenced by an Award Agreement setting forth: (i) the
number of shares of Common Stock awarded, (ii) the time or times within which
such Award may be subject to forfeiture, (iii) specified criteria that the
Committee determines must be met in order to remove any restrictions on such
Award, and (iv) all other terms, limitations, restrictions, and conditions of
the Restricted Stock, which shall be consistent with this Plan. The provisions
of Restricted Stock need not be the same with respect to each Participant.

     (a) Legend on Shares. A stock certificate or certificates shall be issued
in the name of each Participant who is granted Restricted Stock pursuant to
Section 4.1 in respect of such shares of Common Stock, or such shares may be
represented by uncertificated shares. Such certificate(s) or uncertificated
shares shall be registered in the name of the Participant, and shall bear an
appropriate legend or notation referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 14.11 of the Plan.

     (b) Restrictions and Conditions. Subject to the other provisions of this
Plan and the terms of the particular Award Agreements, shares of Restricted
Stock shall be subject to the following restrictions and conditions:

(i) During such period as may be determined by the Committee commencing on the
Date of Grant (the “Restriction Period”), the Participant shall not be permitted
to sell, transfer, pledge or assign shares of Restricted Stock. Except for these
limitations, the Board may in its sole discretion, remove any or all of the
restrictions on such Restricted Stock whenever it may determine that, by reason
of changes in applicable laws or other changes in circumstances arising after
the date of the Award, such action is appropriate.

(ii) Except as provided in sub-paragraph (b)(i) above, the Participant shall
have, with respect to his or her Restricted Stock, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon. Certificates for shares of Common Stock
free of restriction under this Plan shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired. Certificates for the shares of Common

6



--------------------------------------------------------------------------------



 



Stock forfeited under the provisions of the Plan and the applicable Award
Agreement shall be promptly returned to the Company by the forfeiting
Participant. Each Award Agreement shall require that each Participant, in
connection with the issuance of a certificate for Restricted Stock, shall
endorse such certificate in blank or execute a stock power in form satisfactory
to the Company in blank and deliver such certificate and executed stock power to
the Company.

(iii) The Restriction Period of Restricted Stock shall commence on the Date of
Grant, and, subject to ARTICLE 12 of the Plan, shall expire upon satisfaction of
the conditions set forth Section 4.5.

(iv) Upon Termination of Service as a Director during the Restriction Period,
the nonvested shares of Restricted Stock shall be forfeited by the Participant
unless such nonvested shares otherwise vest upon Termination of Service as a
Director as provided by Section 4.5. Upon any forfeiture, all rights of a
Participant with respect to the forfeited shares of the Restricted Stock shall
cease and terminate, without any further obligation on the part of the Company.

     4.5 Vesting; Time of Exercise.

     (a) Stock Options granted pursuant to Section 4.1 will be exercisable in
the following cumulative installments:



    First Installment: A Stock Option will be exercisable for up to 50% of the
Optioned Shares (rounded down so that no fractional share is exercisable) at any
time following the first anniversary of the Date of Grant.       Second
Installment: A Stock Option will be exercisable for the remainder of the
Optioned Shares not exercisable in the first installment at any time following
the second anniversary of the Date of Grant.

     Notwithstanding the foregoing, the vesting of installments under Stock
Options granted pursuant to Section 4.1 shall automatically accelerate and the
Stock Options shall be exercisable in full upon (i) the Participant’s death,
(ii) the Participant’s Termination of Service as a Director as a result of Total
and Permanent Disability, (iii) the Participant’s Termination of Service as a
Director as a result of Retirement, or (iv) the occurrence of a Change of
Control. The determination of the Committee that any of the foregoing conditions
has been met shall be binding and conclusive on all parties.

     (b) Subject to any restriction in the Award Agreement, Restricted Stock
granted pursuant to Section 4.1 shall vest in the following cumulative
installments::



    First Installment: 50% of the shares of Restricted Stock granted (rounded
down so that no fractional share is vested) shall become fully vested upon the
first anniversary of the Date of Grant.       Second Installment: The remainder
of the shares of Restricted Stock granted shall become fully vested upon the
second anniversary of the Date of Grant.       Notwithstanding the foregoing,
the vesting of Restricted Stock granted pursuant to Section 4.1 shall
automatically accelerate upon (i) the

7



--------------------------------------------------------------------------------



 



    Participant’s death, (ii) the Participant’s Termination of Service as a
Director as a result of Total and Permanent Disability, (iii) the Participant’s
Termination of Service as a Director as a result of Retirement, or (iv) the
occurrence of a Change of Control. The determination of the Committee that any
of the foregoing conditions has been met shall be binding and conclusive on all
parties.

ARTICLE 5

SHARES SUBJECT TO PLAN

     The maximum number of shares of Common Stock that may be issued under the
Plan is two hundred thousand (200,000) (as may be adjusted in accordance with
ARTICLES 11 and 12 hereof). All Stock Options granted under the Plan shall be
designated as non-qualified stock options. Shares of Common Stock to be issued
under the Plan may be made available from either authorized but unissued Common
Stock or Common Stock held by the Company in its treasury. Shares of Common
Stock previously subject to Awards that are forfeited, terminated, or settled in
cash in lieu of Common Stock, or expired unexercised shall immediately become
available for grants of Awards under the Plan.

     During the term of this Plan, the Company will at all times reserve and
keep available the number of shares of Common Stock that shall be sufficient to
satisfy the requirements of this Plan.

ARTICLE 6

OPTION PRICE

     The Option Price for any share of Common Stock which may be purchased under
a Stock Option shall be One Hundred Percent (100%) of the Fair Market Value of
the share on the Date of Grant.

ARTICLE 7

OPTION PERIOD; FORFEITURE

     No Stock Option granted under the Plan may be exercised at any time after
the end of its Option Period.

     The Option Period for each Stock Option will terminate on the first of the
following to occur:

     (a) 5 p.m. on the seventh anniversary of the Date of Grant;

     (b) 5 p.m. on the date which is one (1) year following the Participant’s
Termination of Service as a Director due to death or Total and Permanent
Disability;

     (c) 5 p.m. on the date that is two (2) years following the Participant’s
Termination of Service as a Director due to Retirement; provided that any
installment not vested and exercisable on the Participant’s Retirement shall
terminate and be forfeited on such date; or

     (d) 5 p.m. on the date that is thirty (30) days after any other Termination
of Service as a Director; provided that any installment not vested and
exercisable on the date of such Termination of Service as a Director shall
terminate and be forfeited on such date.

8



--------------------------------------------------------------------------------



 



ARTICLE 8

EXERCISE OF OPTION

     Stock Options may be exercised during the Option Period. Stock Options may
be exercised at such times and in such amounts as provided in this Plan and the
applicable Award Agreements, subject to the terms, conditions, and restrictions
of the Plan.

     In no event may a Stock Option be exercised or shares of Common Stock be
issued pursuant to a Stock Option if a necessary listing of the shares on a
stock exchange or any registration under state or federal securities laws
required under the circumstances has not been accomplished. No Stock Option may
be exercised for a fractional share of Stock. The granting of a Stock Option
shall impose no obligation upon the Participant to exercise that Stock Option.

     Subject to such administrative regulations as the Committee may from time
to time adopt, a Stock Option may be exercised by the delivery of written notice
to the Committee setting forth the number of shares of Common Stock with respect
to which the Stock Option is to be exercised and the date of exercise thereof
(the “Exercise Date”) which shall be at least three (3) days after giving such
notice unless an earlier time shall have been mutually agreed upon. On the
Exercise Date, the Participant shall deliver to the Company consideration with a
value equal to the total Option Price of the shares of Common Stock to be
purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock owned by the Participant
on the Exercise Date, valued at its Fair Market Value on the Exercise Date,
(c) by delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the shares of Common Stock purchased upon exercise
of the Stock Option or to pledge such shares as collateral for a loan and
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay such purchase price, and/or (d) any other form of consideration that is
acceptable to the Committee in its sole discretion.

     Upon payment of all amounts due from the Participant, the Company shall
cause certificates for the Common Stock then being purchased to be delivered to
the Participant (or the person exercising the Participant’s Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date. The obligation of the Company to deliver shares of Common Stock shall,
however, be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration, or qualification of
the Stock Option or the Common Stock upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

     If the Participant fails to pay for any of the Common Stock specified in
such notice or fails to accept delivery thereof, the Participant’s right to
purchase such Common Stock may be terminated by the Company.

9



--------------------------------------------------------------------------------



 



ARTICLE 9

AMENDMENT OR DISCONTINUANCE

     Subject to the limitations set forth in this ARTICLE 9, the Board may at
any time and from time to time, without the consent of the Participants, suspend
or discontinue the Plan in whole or in part. The Board may amend the Plan at any
time and for any reason without stockholder approval; provided, however, that
the Board may condition any amendment on the approval of stockholders of the
Company if such approval is necessary or deemed advisable with respect to tax,
securities or other applicable laws, policies and regulations.

     Subject to the forgoing, any such amendment shall, to the extent deemed
necessary or advisable by the Committee, be applicable to any outstanding Awards
theretofore granted under the Plan, notwithstanding any contrary provisions
contained in any Award Agreement. In the event of any such amendments to the
Plan, the holder of any Award outstanding under the Plan shall, upon request of
the Committee and as a condition to the exercisability thereof, execute a
conforming amendment in the form prescribed by the Committee to any Award
Agreement relating thereto within such reasonable time as the Committee shall
specify in such request. Notwithstanding anything contained in this Plan to the
contrary, unless required by law, no action contemplated or permitted by this
ARTICLE 9 shall adversely affect any rights of Participants or obligations of
the Company to Participants with respect to any Awards theretofore granted under
the Plan without the consent of the affected Participant.

ARTICLE 10

STOCKHOLDER APPROVAL; TERM

     Anything in the Plan to the contrary notwithstanding, the effectiveness of
the Plan and of the grant of all Awards hereunder is in all respects subject to
the approval of the Plan by the affirmative vote of the holders of a majority of
the shares of the Common Stock present in person or by proxy and entitled to
vote at a meeting of stockholders at which the Plan is presented for approval.
Awards may be granted under the Plan prior to the time of stockholder approval.
Any such Awards granted prior to such stockholder approval shall be subject to
such stockholder approval. Unless sooner terminated by action of the Board, the
Plan will terminate on January 31, 2010, but Awards granted before such date
will continue to be effective in accordance with their terms and conditions.

ARTICLE 11

CAPITAL ADJUSTMENTS

     In the event that the Committee shall determine that any dividend or other
distribution, recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock, issuance of
warrants or other rights to purchase Common Stock, or other similar corporate
transaction or event affects the Common Stock such that an adjustment is
determined by the Committee to be appropriate to prevent the dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of the (i) the number of shares and type of Common
Stock which thereafter may be made the subject of Awards, (ii) the number of
shares and type of Common Stock subject to outstanding Awards, and (iii) the
Option Price of each outstanding Award. In lieu of the foregoing, if deemed
appropriate, the

10



--------------------------------------------------------------------------------



 



Committee may make provision for a cash payment to the holder of an outstanding
Award. Such adjustments shall be made in accordance with the rules of any
securities exchange, stock market, or stock quotation system to which the
Company is subject.

     Upon the occurrence of any such adjustment or cash payment, the Company
shall provide notice to each affected Participant of its computation of such
adjustment or cash payment which shall be conclusive and shall be binding upon
each such Participant.

ARTICLE 12

RECAPITALIZATION, MERGER AND CONSOLIDATION

     12.1 General. The existence of this Plan and Awards granted hereunder shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company’s capital structure and its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

     12.2 Adjustment; Company Survives. Subject to any required action by the
stockholders, if the Company shall be the surviving or resulting corporation in
any merger, consolidation or share exchange, any Award granted hereunder shall
pertain to and apply to the securities or rights (including cash, property, or
assets) to which a holder of the number of shares of Common Stock subject to the
Award would have been entitled.

     12.3 Adjustment; Company Does Not Survive. In the event of any
reorganization, merger, consolidation or share exchange pursuant to which the
Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the unexercised portions
of such outstanding Awards that number of shares of each class of stock or other
securities or that amount of cash, property or assets of the surviving,
resulting or consolidated company which were distributed or are to be
distributed to the stockholders of the Company in respect of each share of
Common Stock held by them, such outstanding Awards to be thereafter exercisable
for such stock, securities, cash or property in accordance with their terms.
Notwithstanding the foregoing, however, the Committee, in its sole discretion,
may cancel all such Awards as of the effective date of any such reorganization,
merger, consolidation, share exchange or of any dissolution or liquidation of
the Company by giving notice to each holder thereof or his personal
representative of its intention to do so and by permitting the purchase, during
the thirty (30) day period next preceding such effective date, of all of the
shares of Common Stock subject to such outstanding Awards.

     12.4 Notice of Adjustment. Upon the occurrence of each event requiring an
adjustment of the Option Price or the number of shares of Common Stock
purchasable pursuant to Awards granted pursuant to the terms of this Plan, the
Company shall mail to each Participant its computation of such adjustment, which
shall be conclusive and shall be binding upon each such Participant.

11



--------------------------------------------------------------------------------



 



ARTICLE 13

LIQUIDATION OR DISSOLUTION

     In case the Company shall, at any time while any Award under this Plan
shall be in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then each
Participant may thereafter receive upon exercise hereof (in lieu of each share
of Common Stock of the Company which such Participant would have been entitled
to receive) the same kind and amount of any securities or assets as may be
issuable, distributable, or payable upon any such sale, dissolution,
liquidation, or winding up with respect to each share of Common Stock of the
Company. If the Company shall, at any time prior to the expiration of any Award,
make any partial distribution of its assets, in the nature of a partial
liquidation, whether payable in cash or in kind (but excluding the distribution
of a cash dividend payable out of earned surplus and designated as such) then in
such event the Option Prices then in effect with respect to each Award shall be
reduced, on the payment date of such distribution, in proportion to the
percentage reduction in the tangible book value of the shares of the Company’s
Common Stock (determined in accordance with generally accepted accounting
principles) resulting by reason of such distribution.

ARTICLE 14

MISCELLANEOUS PROVISIONS

     14.1 Assignability. No Award granted under this Plan shall be assignable or
otherwise transferable by the Participant (or his or her authorized legal
representative) during the Participant’s lifetime and, after the death of the
Participant, other than by will or the laws of descent and distribution or as
provided below in this ARTICLE 14. All or a portion of a Award granted to a
Participant may be assigned by such Participant to (i) the spouse, children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iii) a
partnership in which such Immediate Family Members are the only partners, (iv)
an entity exempt from federal income tax pursuant to Section 501(c)(3) of the
Code or any successor provision, or (v) a split interest trust or pooled income
fund described in Section 2522(c)(2) of the Code or any successor provision,
provided that (x) there shall be no consideration for any such transfer, and
(y) subsequent transfers of transferred Awards shall be prohibited except those
by will or the laws of descent and distribution. Following transfer, any such
Award shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that for purposes of Articles
8, 9, 11, 12, 13 and 14 hereof the term “Participant” shall be deemed to include
the transferee. The events of Termination of Service shall continue to be
applied with respect to the original Participant, following which the Awards
shall be exercisable by the transferee only to the extent and for the periods
specified in the Plan and the Award Agreement. The Committee and the Company
shall have no obligation to inform any transferee of an Award of any expiration,
termination, lapse or acceleration of such Option. The Company shall have no
obligation to register with any federal or state securities commission or agency
any Common Stock issuable or issued under an Award that has been transferred by
a Participant under this Section 14.1.

     14.2 Investment Intent. The Company may require that there be presented to
and filed with it by any Participant(s) under the Plan, such evidence as it may
deem necessary to establish that the Awards granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment purposes
and not with a view to their distribution.

     14.3 No Employment Relationship. Each Participant is not an Employee of the
Company. Nothing herein shall be construed to create an employer-employee
relationship between the Company and the Participant.

12



--------------------------------------------------------------------------------



 



     14.4 Stockholders’ Rights. The holder of an Award shall have none of the
rights or privileges of a stockholder except with respect to shares which have
been actually issued.

     14.5 Effect of the Plan. Neither the adoption of this Plan nor any action
of the Board or the Committee shall be deemed to give any person any right to be
granted an Award to purchase Common Stock of the Company or any other rights
except as may be evidenced by an Award Agreement, or any amendment thereto, duly
authorized by the Committee and executed on behalf of the Company, and then only
to the extent and upon the terms and conditions expressly set forth therein.

     14.6 Indemnification of Board and Committee. No current or previous member
of the Board or the Committee, nor any officer or employee of the Company acting
on behalf of the Board or the Committee, shall be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all such members of the Board and the Committee and
each and any officer or employee of the Company acting on their behalf shall, to
the extent permitted by law, be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such individuals may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise.

     14.7 Restrictions. This Plan, and the granting and exercise of Awards
hereunder, and the obligation of the Company to sell and deliver Common Stock
under such Awards, shall be subject to all applicable foreign and United States
laws, rules and regulations, and to such approvals on the part of any
governmental agencies or stock exchanges or transaction reporting systems as may
be required. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws and the requirements of any regulatory authority
having jurisdiction over the securities of the Company. Unless the Awards and
Common Stock covered by this Plan have been registered under the Securities Act
of 1933, as amended, each person exercising an Award under this Plan may be
required by the Company to give a representation in writing in form and
substance satisfactory to the Company to the effect that he is acquiring such
shares for his own account for investment and not with a view to, or for sale in
connection with, the distribution of such shares or any part thereof. If any
provision of this Plan is found not to be in compliance with such rules, such
provision shall be null and void to the extent required to permit this Plan to
comply with such rules. Certificates evidencing shares of Common Stock delivered
under this Plan may be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Common Stock is then
listed or quoted, and any applicable federal, foreign and state securities law.
The Committee may cause a legend or legends to be placed upon any such
certificates to make appropriate reference to such restrictions.

     14.8 Gender and Number. Where the context permits, words in the masculine
gender shall include the feminine and neuter genders, the plural form of a word
shall include the singular form, and the singular form of a word shall include
the plural form.

     14.9 Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, or local taxes
required by law to be withheld with respect to such payments. The Participant
receiving shares of Common Stock issued upon exercise of Awards granted under
the Plan shall be required to pay the Company the amount of any taxes which the
Company is required to withhold with respect to such shares of Common Stock.
Such payments shall be required to be made prior to the delivery of any
certificate representing such shares of Common Stock. Such payment may be made
in cash, by check or through the delivery of shares of Common Stock owned

13



--------------------------------------------------------------------------------



 



by the Participant (which may be effected by the actual delivery of shares of
Common Stock by the Participant or by the Company’s withholding a number of
shares to be issued upon the exercise of an Award, if applicable), which shares
have an aggregate Fair Market Value equal to the required minimum withholding
payment, or any combination thereof.

     14.10 Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Awards granted under this Plan shall constitute general funds of the
Company.

     14.11 Legend. Each certificate representing shares of Restricted Stock
issued to a Participant shall bear the following legend, or a similar legend
deemed by the Company to constitute an appropriate notice of the provisions
hereof (any such certificate not having such legend shall be surrendered upon
demand by the Company and so endorsed):



    On the face of the certificate:       “Transfer of this stock is restricted
in accordance with conditions printed on the reverse of this certificate.”      
On the reverse:       “The shares of stock evidenced by this certificate are
subject to and transferable only in accordance with that certain Commercial
Metals Company 1999 Non-Employee Stock Option Plan, a copy of which is on file
at the principal office of the Company in Dallas, Texas. No transfer or pledge
of the shares evidenced hereby may be made except in accordance with and subject
to the provisions of said Plan. By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”

     The following legend shall be inserted on a certificate evidencing Common
Stock issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:



    “Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

14